DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the abstract as submitted on 08/31/21 is acceptable and has been entered.
The abstract as submitted on 08/31/21 is objected as follows:
Both instances of “comprises” should be removed from the abstract. Legalese style language such as “comprises” should not be included within the abstract. 
Appropriate correction required.
An amendment to the specification was received on 08/31/21. This amendment is acceptable and has been entered.
The specification as filed on 08/31/21 has been objected to as follows:
Page 1 of the specification appears to contain several of what appear to be paragraph numbers. For example, line 7 states “(60) This application….” However, it is not clear as to what is meant by these numbers such as “(60)”. The numbers should be removed from the specification to avoid issues at publication.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,438,491 (Fan) in view of U.S. Patent No. 7,156,358 (March et al.).
Regarding Claims 11, 13 and 14, Fan teaches: Claim 11 - an apparatus for holding a hand-held portable electronic device, the apparatus comprising: a stand assembly (1) comprising: a pivot ball mounting base (11); a handle (2) comprising: an engagement assembly (21-23) configured to be placed onto the pivot ball mounting base (11) of the stand assembly (1); and a tightening nut (3) being characterized by a loose condition in which the handle (2) is rotatable; and a tightened condition in which the engagement assembly (21-23) of the handle (2) is stationary relative to the pivot ball
mounting base (1), (Figures 3-10); Claim 13 – wherein the tightening nut (3) is characterized by the tightened condition in which an inner surface of the tightening nut (3) directly contacts an outer surface of the engagement assembly (21-23) of the handle (2), (Figures 3-10); Claim 14 – wherein the engagement assembly (21-23) comprises four prongs (21), (Figures 3-10). 
Fan does not explicitly teach: an engagement assembly configured to be snapped onto the pivot ball mounting base (Claim 11). However, March et al. teaches: Claim 11 - an engagement assembly (14, 16, 55, 56) configured to be snapped onto a pivot ball mounting base (20 or 26) as described in Column 10, Lines 60-67, (Figures 1-9). Therefore, it would have been obvious to one of ordinary skill in the art to Fan to have an engagement assembly configured to be snapped onto the pivot ball mounting base (Claim 11) as taught by March et al. as it represents the simple substitution of one known element (the flexible prongs (55, 57) of March et al.) for another (the prongs (21) of Fan) to obtain the predictacble result of having the engagement assembly and the pivot ball mounting base more securely connected to one another.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,438,491 (Fan) in view of U.S. Patent No. 7,156,358 (March et al.), and further in view of U.S. Patent Application Publication No. 2012/0118770 (Valls et al.).
Regarding Claim 12, Fan as modified by March et al. teaches the apparatus as described above, but does not teach: wherein the stand assembly further comprises an adhesive pad attached to a bottom surface of the stand; and wherein the apparatus is attached to the hand-held portable electronic device by the adhesive pad (Claim 12). However, Valls et al. teaches: Claim 12 - a stand assembly (10) further comprises an adhesive pad attached to a bottom surface of the stand (10); and wherein the apparatus is attached to the hand-held portable electronic device (20) by the adhesive pad (paragraph [0081]), (Figures 1A-1H). Therefore, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Fan as modified by March et al. to have wherein the stand assembly further comprises an adhesive pad attached to a bottom surface of the stand; and wherein the apparatus is attached to the hand-held portable electronic device by the adhesive pad (Claim 12) as taught by Valls et al. for the purposes of providing additional means of securing the stand assembly to the electronic device.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,438,491 (Fan) in view of U.S. Patent No. 7,156,358 (March et al.), and further in view of U.S. Patent Application Publication No. 2012/0068043 (Daigle et al.).
Regarding Claim 18, Fan as modified by March et al. teaches the apparatus as described above, but does not teach: wherein a housing of the handle, the pivot ball mounting base, and the tightening nut are made of a polyester-based thermoplastic polyurethane elastomer (Claim 18). However, Daigle et al. teaches: Claim 18 – a phone/table holding apparatus (10) being made from polyurethane as described in pp [0058], (Figures 35 and 36). Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Fan as modified by March et al. to have wherein a housing of the handle, the pivot ball mounting base, and the tightening nut are made of a polyester-based thermoplastic polyurethane elastomer (Claim 18) as taught by Daigle et al. for the purposes of making the apparatus form a material which is easy to find and manufacture.

Allowable Subject Matter
Claims 1-10 are allowed.
Claims 15-17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303)297-4258.  The examiner can normally be reached on M-F, 8-5 MT MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649